DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and species F (i.e. the embodiment related to Fig.6) encompassing claims 1-4, 6-10 and 20 in the reply filed on 01/11/2022 is acknowledged. The traversal is on the ground(s) that claims 1-20 involve a single general inventive concept. This is not found persuasive because: firstly, Applicant fails to show how all the distinct technical features are shared by the different Groups and Species; secondly, as mentioned in the Requirement for Restriction/election mailed on 11/15/2021, Group I, Group II and their respective species lack unity of invention because the groups do not share the same or corresponding technical feature of “PR masking pattern during photolitograpic manufacturing method” and assembly of “second conductive pattern, connection electrode, protective pattern”.
Thus, the requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-10, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriwaki (US 2014/0092354 A1).
With respect to claim 1, Moriwaki discloses, in Figs.9(a)-9(b) (with certain numerical notation borrowed from Fig.5), an array substrate, comprising: a base substrate (21); a first conductive pattern (61) on the base substrate (21) (see Par.[0110] wherein first wiring layer 61 over insulating substrate 21 is disclosed); an insulating layer (51a, 41a) on a side of the first conductive pattern (61) away from the base substrate, wherein a via hole structure (31c) is in the insulating layer (see Par.[0110], [0139]-[0150], [0169] and [0197]-[0203] wherein via hole within organic insulating film 51a and inorganic insulating film 
With respect to claim 2, Moriwaki discloses, in Figs.9(a)-9(b) (with certain numerical notation borrowed from Fig.5), the array substrate, wherein the protective pattern (80) is a photoresist/(photosensitive) pattern (see Par.[0195], [0197], [0245] wherein epoxy resin adhesive 80 is disclosed; it is submitted that, inherently, thermosetting epoxy resin material is light sensitive or photosensitive material such as positive or negative photoresist (e.g. see Eida et al. US 6,221,517 B1 in col.8 lines 26-39 wherein photosensitive resin such as photoresists, thermosetting epoxy resins)).
With respect to claim 3, Moriwaki discloses, in Figs.9(a)-9(b) (with certain numerical notation borrowed from Fig.5), the array substrate, wherein an upper surface of the second conductive pattern (27, 69) and an upper surface of the protective pattern (80) are coplanar/(within same cross-sectional plane) with each other (see Fig.9, wherein the upper surface of photosensitive epoxy resin 80 and that of conductive pad 27 are within same cross-sectional plane).
With respect to claim 4, Moriwaki discloses, in Figs.9(a)-9(b) (with certain numerical notation borrowed from Fig.5), the array substrate, further comprising a connection electrode (69), wherein the connection electrode/(portions of pad 27, wiring 69 within hole 31) (27, 69) is in the via hole structure (31c) of the insulating layer (51a, 41c) and is electrically connected with the second conductive pattern 
With respect to claim 6, Moriwaki discloses, in Figs.9(a)-9(b) (with certain numerical notation borrowed from Fig.5), the array substrate, wherein an upper surface of the protective pattern (80) and an upper surface of the connection electrode (69) are coplanar/(within same cross-sectional plane) with each other (see Fig.9, wherein the upper surface of photosensitive epoxy resin 80 and that of connection wiring layer 69 are within same cross-sectional plane).
With respect to claim 7, Moriwaki discloses, in Figs.9(a)-9(b) (with certain numerical notation borrowed from Fig.5), the array substrate, wherein an upper surface of the second conductive pattern (27), the upper surface of the connection electrode (69) and the upper surface of the protective pattern (80) are coplanar/(within same cross-sectional plane) with each other (see Fig.9, wherein the upper surface of photosensitive epoxy resin 80 and that of connection wiring layer 69 are within same cross-sectional plane; see Fig.9, wherein the upper surface of photosensitive epoxy resin 80 and that of conductive pad 27 are within same cross-sectional plane).
With respect to claim 8, Moriwaki discloses, in Figs.9(a)-9(b) (with certain numerical notation borrowed from Fig.5), the array substrate, wherein the second conductive pattern and the connection electrode are integral with each other (see Par.[0197], [0229] wherein conductive pad 27 is disclosed; see Par.[0259] wherein nearest lower wiring layer 69 is disclosed).
With respect to claim 9, Moriwaki discloses, in Figs.9(a)-9(b) (with certain numerical notation borrowed from Fig.5), the array substrate, comprising a display region and a peripheral region, wherein the first conductive pattern (61), the insulating layer (51, 41), the second conductive pattern (27, 69), the connection electrode (27, 69) and the protective pattern (80) are at least in the peripheral region (see Par.[0255] wherein Fig.9(b) illustrates a peripheral circuit section in the frame region).
With respect to claim 10, Moriwaki discloses, in Figs.9(a)-9(b) (with certain numerical notation borrowed from Fig.5), the array substrate, wherein the peripheral region further comprises a flexible circuit board or an integrated circuit board; the second conductive pattern is electrically connected with the flexible circuit board or the integrated circuit board (see Par.[0034] wherein external connection 
With respect to claim 20, Moriwaki discloses, in Figs.9(a)-9(b) (with certain numerical notation borrowed from Fig.5), a display device, comprising the array substrate/(TFT substrate) (see Par.[0195] wherein a TFT substrate 11 (array substrates are also referred to as TFT substrates see Par.[0006]) being a display device substrate).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2009/0190054 A1 hereinafter referred to as “Kim”) in view of Moriwaki.
With respect to claim 1, Kim discloses, in Figs.1-2, 3A-3B, 4A-4C, an array substrate, comprising: a base substrate (101); a first conductive pattern (DE1) on the base substrate (101) (see Par.[0040]-[0041], [0044], [0063], [0068], [0070]-[0071] wherein lower electrode DE1 over substrate 101 is disclosed); a layer (150, 171) on a side/(upper surface side) of the first conductive pattern (DE1) away from the base substrate (101), wherein a via hole structure (C1-C2, H1-H4) is in the insulating layer (150, 171) (see Par.[0037], [0042]-[0043] wherein color filter 171 is disclosed; see Par.[0038], [0065], [0068], [0078] wherein protective layer 150 is disclosed and holes C1-C2 and H1-H4 within layers 150, 171 are disclosed; it is to be noted that Kim does not explicitly disclose that the color filter and protective layer are of insulative material); a second conductive pattern (180) on a side of the layer (150, 171) away from the base substrate (101), wherein the second conductive pattern (180) is electrically connected with the first conductive pattern (DE1) at the via hole structure (C1-C2, H1-H4) (see Par.[0037], [0040], [0044] wherein pixel electrode 180 is disclosed); a protective pattern (193) on the side of the first conductive pattern (DE1) away from the base substrate (101); wherein an orthographic projection of the protective pattern (193) on the base substrate (101) at least partially overlaps an orthographic projection of the via hole 
Even though Kim does not explicitly mention that the color filter and protective layers material are organic or inorganic insulating materials it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kim’s protective and color filter materials by including inorganic or organic materials as taught by Moriwaki (see above 102 rejections) in order to utilize the protective characteristic of inorganic/organic material such as water repellant properties thereby enhancing the overall quality of the display.
With respect to claim 2, Kim discloses, in Figs.1-2, 3A-3B, 4A-4C, the array substrate, wherein the protective pattern (193) is a photoresist pattern (see Par.[0046] and [0073] wherein photosensitive organic layer 190 is patterned to form the supporting member 191 and the filling member 193).
With respect to claim 3, Kim discloses, in Figs.1-2, 3A-3B, 4A-4C, the array substrate, wherein an upper surface of the second conductive pattern (180) and an upper surface of the protective pattern (193) are coplanar with each other (see Fig.4C, wherein upper surface of pixel 180 is aligned with upper surface of photosensitive material 193).
With respect to claim 4, the combination of Kim and Moriwaki discloses, see Kim in Figs.1-2, 3A-3B, 4A-4C, the array substrate, further comprising a connection electrode/(portion of pixel 180 over layers 171), wherein the connection electrode is in the via hole structure of the layer (150, 171) and is electrically connected with the second conductive pattern (DE1) and the first conductive pattern/(portion of pixel 180 within holes) (see Par.[0046] and [0073] wherein photosensitive organic layer 190 is patterned to form the supporting member 191 and the filling member 193; see Par.[0037], [0042]-[0043] wherein color filter 171 is disclosed; see Par.[0038], [0065], [0068], [0078] wherein protective layer 150 is disclosed and holes C1-C2 and H1-H4 within layers 150, 171 are disclosed; it is to be noted that Kim does not explicitly disclose that the color filter and protective layer are of insulative material which, in the context of display device, are known in the art as insulating layers (e.g. as disclosed by Moriwaki)).
With respect to claim 6, Kim discloses, in Figs.1-2, 3A-3B, 4A-4C, the array substrate, wherein an upper surface of the protective pattern (193) and an upper surface of the connection electrode (180) 
With respect to claim 7, Kim discloses, in Figs.1-2, 3A-3B, 4A-4C, the array substrate, wherein an upper surface of the second conductive pattern (180), the upper surface of the connection electrode (180) and the upper surface of the protective pattern (193) are coplanar with each other (see Fig.4C, wherein upper surface of pixel 180 is aligned with upper surface of photosensitive material 193).
With respect to claim 8, Kim discloses, in Figs.1-2, 3A-3B, 4A-4C, the array substrate, wherein the second conductive pattern (180) and the connection electrode (180) are integral with each other.
With respect to claim 9, the combination of Kim and Moriwaki discloses, see Kim in Figs.1-2, 3A-3B, 4A-4C, the array substrate, comprising a display region and a peripheral region, wherein the first conductive pattern (DE1), the insulating layer, the second conductive pattern, the connection electrode and the protective pattern are at least in the peripheral region (see Par.[0052]-[0059] and [0073] wherein elements of peripheral area PA are disclosed; see Par.[0046] and [0073] wherein photosensitive organic layer 190 is patterned to form the supporting member 191 and the filling member 193; see Par.[0037], [0042]-[0043] wherein color filter 171 is disclosed; see Par.[0038], [0065], [0068], [0078] wherein protective layer 150 is disclosed and holes C1-C2 and H1-H4 within layers 150, 171 are disclosed; it is to be noted that Kim does not explicitly disclose that the color filter and protective layer are of insulative material which, in the context of display device, are known in the art as insulating layers (e.g. as disclosed by Moriwaki)).
With respect to claim 10, Kim discloses, in Figs.1-2, 3A-3B, 4A-4C, the array substrate, wherein the peripheral region further comprises a flexible circuit board or an integrated circuit board; the second conductive pattern is electrically connected with the flexible circuit board or the integrated circuit board (see Par.[0052]-[0059] and [0073] wherein elements of peripheral area PA are disclosed).
With respect to claim 20, Kim discloses, in Figs.1-2, 3A-3B, 4A-4C, a display device, comprising the array substrate.
Citation of Pertinent Prior Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, prior arts of record cited on form PTO-892 teaches, either alone or in combination all the claimed limitations of claim 1.
Examiner’s Telephone/Fax Information 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818